Citation Nr: 0003815	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1944 to August 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has current diagnoses of sensorineural 
hearing loss and osteoarthritis of the lumbosacral spine.

2.  The appellant has presented no medical evidence of a 
current diagnosis of rheumatoid arthritis. 

3.  The appellant has presented no medical evidence of a 
nexus between arthritis or sensorineural hearing loss and any 
disease or injury in his active military service or within 
the one-year presumptive period thereafter.


CONCLUSION OF LAW

The claims of service connection for arthritis and hearing 
loss are not well grounded, and there is no further statutory 
duty to assist the appellant in developing facts pertinent to 
those claims.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service personnel records indicate that the appellant's 
decorations included an Asiatic-Pacific Theater Campaign 
Ribbon and an Army of Occupation Ribbon (Japan).  The 
appellant served overseas from January 1945 to August 1946.  
The appellant participated in the Ryukyus campaign.

The appellant's service medical records, which were partially 
destroyed by fire, indicate that in August 1944 the appellant 
was hospitalized for complaints of a swollen left hand.  The 
appellant reported that he had been diagnosed with rheumatism 
as an eight-year old after he had developed swelling in his 
feet, ankles, knees, shoulders, elbows, and hands.  He 
reported milder attacks of a similar nature since that 
episode.  He stated that the last episode had been two months 
previously.  He reported that during the past two months he 
had noticed swelling of individual joints such as knees and 
elbows.  Differential diagnoses were acute rheumatic fever, 
rheumatoid arthritis, trauma, acute infection of the bones or 
softer tissues, allergy, and blood vessel disturbances.  
After testing during the hospitalization, the discharge 
diagnosis was chronic, nonsuppartive, palindromic arthritis, 
which was moderately severe and involved all joints of the 
left hand.

Post service, private medical records indicate that the 
veteran was hospitalized in May 1967 for sudden onset of 
painful arthritis in the right ankle and wrist joints.  The 
physician opined that, although a rheumatoid arthritis test 
was negative, based upon the clinical history and physical 
findings, the appellant had rheumatoid arthritis.

Unidentified private medical records indicate that, on May 2, 
1967, the appellant complained of pain from his waist down, 
which had started approximately five weeks previously.  The 
examiner diagnosed probable arthritis.

Unidentified private medical records indicate that, on May 
27, 1967, the appellant was treated for arthritis in his feet 
and legs.

In December 1996 the appellant was treated as a VA outpatient 
for complaints of pain in his hips and knees.  He explained 
that his knees and hips were stiff after sitting.  The 
examiner diagnosed probable degenerative joint disease [DJD] 
of the hips and knees.

Private medical records indicate that, on February 26, 1997, 
the appellant complained of difficulty hearing.  He requested 
referral to an otolaryngologist [ENT].  He reported having 
had hearing loss since 1945.  He explained that he was in the 
Tenth Army during the invasion of Normandy.  The examiner 
noted slight inflammation of the tympanic membranes [TM].  An 
otolaryngological examination was scheduled.

At an August 1997 VA ear, nose, and throat (ENT) 
consultation, the appellant reported a long history of 
hearing loss [HL].  Audiologic testing was conducted.  The 
examiner diagnosed symmetrical sensorineural hearing loss 
[SNHL].

At a January 1998 VA general medical examination, the 
appellant complained of arthritis in his left hip and down 
the left leg.  He added that he was unable to bend and could 
not get up once he bent forward.  He explained that his back 
was quite stiff.

The examiner noted that the appellant had rather pronounced 
kyphosis and was able to bend only to approximately 110 
degrees while lying down.  The appellant had great difficulty 
rising to a sitting position.

The examiner diagnosed kyphosis and osteoarthritis of the 
lumbosacral [LS] spine.  However, x-rays of the lumbosacral 
spine showed no bony abnormality.

At a January 1998 VA audiologic examination, the appellant 
complained of decreased hearing bilaterally, worse in his 
left ear.  He reported being exposed to excessive noise in 
the military without the use of ear protection.  He stated 
that his hearing loss was caused by an explosion in 1944, 
while he was in service.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
60
65
LEFT
40
50
60
70
90

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 36 percent in the left ear.

The examiner diagnosed mild to moderately severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.

At an August 1998 VA otolaryngological consultation, 
audiologic testing was conducted.  The examiner diagnosed 
mild to severe sensorineural hearing loss [SNHL].

In a September 1998 statement, the appellant's brother and 
sister stated that the appellant's hearing acuity was 
excellent when he entered service.  They stated that when he 
returned home from service his hearing was "very bad and 
almost completely gone."  They stated that, according to 
Mark Gibbons, M.D., and Joseph Ford, M.D., the appellant's 
current hearing acuity was the equivalent to that of a 105-
year old person.  They noted that the appellant was only 72 
years old.

In a November 1998 statement, the appellant stated that his 
hearing loss was incurred in service due to close exposure to 
gunfire and other explosives.  He stated that he was blown 
off the ground by TNT explosives while on duty.  He explained 
that since that date he had experienced problems of hearing 
loss.  He stated that he had arthritis in service and that he 
still suffered with arthritis of his hands, knees, and hips.

In an April 1999 statement, the appellant stated that he 
served as a scout in the infantry in Okinawa, Japan.  He 
stated that he had a "hearing exam" in which the platoon 
sergeant stood in different areas and asked questions such 
as, "Can you hear this?"  The appellant stated that, 
because his hearing was inadequate, he was relieved of his 
duties as a scout.  He stated that, during World War II, he 
discharged loud weapons, including mortar, M-1, Carbine, 
machine guns, and .45 caliber automatic pistols.  He stated 
that he was exposed constantly to enemy fire and loud 
explosions.  He stated that, during training, a tool known as 
a "pill box," which was used to simulate a bomb, exploded 
as he crawled beside it.  He explained that the purpose of 
the drill was to teach soldiers to keep their heads down 
during enemy fire.


II.  Analysis

The RO requested the appellant's service medical records from 
the National Personnel Records Center (NPRC).  The NPRC 
provided partial records and noted that the appellant's 
records were partially destroyed in a fire at the facility in 
1973.  In cases where a veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The absence of some of the appellant's service 
medical records does not, in and of itself, render the 
appellant's claim untenable.  Rather, his claim can be 
substantiated by collateral evidence, such as post service 
medical records, lay statements, and testimony.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted for certain enumerated disabilities, including 
arthritis and sensorineural hearing loss, on a presumptive 
basis, see 38 C.F.R. §§ 3.307, 3.309 (1999), or 
alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d) (1999).  It is appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).  
Accordingly, if either arthritis or sensorineural hearing 
loss were manifest to a degree of ten percent within a year 
of separation from service, service connection would be 
warranted.

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
With regard to rheumatoid arthritis, only the statements of 
the appellant support his claim.  The record does not confirm 
the current presence of rheumatoid arthritis.  Although the 
appellant was diagnosed, post service, in May 1967 with 
rheumatoid arthritis, the record contains no current 
diagnosis of rheumatoid arthritis.  Mere contentions by the 
veteran, without supporting evidence of a current disability, 
do not constitute a well-grounded claim.  Rabideau, 2 Vet. 
App. at 144; King v. Brown, 5 Vet. App. 19 (1993).

Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  With 
regard to the appellant's currently diagnosed osteoarthritis 
and sensorineural hearing loss, see 38 C.F.R. § 3.385 (1999), 
there is no competent medical evidence linking either 
disability to any disease or injury in service, nor is there 
evidence of incurrence to a degree of 10 percent within a 
year of separation from service.

Although a February 1997 private medical record indicates 
that the appellant reported having had hearing loss since 
1945, incurred during the invasion of Normandy, and the 
January 1998 VA audiologic examination report indicates that 
the appellant reported that his hearing loss had been caused 
by an explosion in 1944, while in service, mere transcription 
of lay history is not "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for arthritis or hearing loss 
well grounded.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been considered 
carefully; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu, 2 Vet. App. 492.  The 
Board understands that the appellant believes that his 
hearing loss and arthritis are causally related to service; 
however, he lacks the medical expertise to enter an opinion 
regarding a causal relationship between these disabilities 
and any claimed in-service or presumptive period onset or a 
secondary relationship to a service-connected disability.  
See id. at 494-95.  His assertions of medical causation alone 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Likewise, the 
statement by the appellant's siblings is not competent 
medical evidence.  On the basis of the above findings, the 
Board can identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might render plausible the claims that are not 
currently well grounded.

Accordingly, the Board must deny the appellant's claims for 
service connection for arthritis and hearing loss as not well 
grounded.


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

